 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 2:13-cr-117-GEB-EFB P
12                       Respondent,
13            v.                                        ORDER
14    JAIME RANGEL,
15                       Movant.
16

17           Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside or

18   correct his sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On May 16, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24           The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27   /////

28   /////
                                                       1
 1        1. The findings and recommendations filed May 16, 2019, are adopted in full;

 2        2. Movant’s motion pursuant to section 2255 (ECF No. 111) is DENIED in its entirety;

 3        3. The Clerk of the Court is directed to close the companion civil case, No. 2:18-cv-100-

 4   GEB-EFB; and

 5        4. The Clerk is directed to enter judgment accordingly.

 6        Dated: July 3, 2019

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
